  Exhibit 10.2

 
INTELLECTUAL PROPERTY AGREEMENT
 
This Intellectual Property Agreement (this “Agreement”) is entered into on May
12, 2020 (“Effective Date”), concerning the pursuits set forth herein for the
collective development, implementation and commercialization of a potential
treatment for the COVID-19 virus and its effects on the human body (collectively
referred to herein as the “Joint Venture”) by and between:
 
Marv Enterprises, LLC, a Limited Liability Company organized under the laws of
the Commonwealth of Pennsylvania (“Marv”),
 
Premier Biomedical, Inc. (OTC Pink: BIEI), a Nevada corporation (“Premier”),
 
Technology Health, Inc. (OTC Pink: HALB), a Colorado corporation f/k/a Halberd
Corporation (“THI”),
 
Each shall be referred to as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
            WHEREAS, Marv is a single member LLC with Dr. Mitchell Felder as the
sole member.
 
WHEREAS, Premier is publicly traded on the Pink Sheets, trading symbol BIEI.
 
WHEREAS, THI is publicly traded on the Pink Sheets, trading symbol HALB.
 
WHEREAS, Marv is owner of U.S. Patent 9,216,386 and U.S. Patent 8,758,287
collectively referred to as the “Issued Patents”.
 
WHEREAS, Premier has an Exclusive License to the Issued Patents via an Agreement
executed by Marv and Premier on May 12, 2010 (“2010 Agreement”).
 
WHEREAS, Marv has subsequently filed numerous patent applications on subject
matter related to the Issued Patents which are listed in Appendix A.
 
WHEREAS, Marv and Premier expanded Premier’s Exclusive License to include all
the Applications listed in Appendix A via a Third Addendum to the 2010 Agreement
executed by Marv and Premier on the Effective Date (“2020 Agreement”).
 
WHEREAS, Marv has filed US provisional patent applications specifically related
to methods of treatment for Covid-19 as starred in Appendix A (Covid-19
Applications) to which Premier has an exclusive license via the 2020 Agreement.
 
WHEREAS, this Agreement contemplates the development of a methodology for the
extracorporeal treatment of a patient’s body fluid to treat Covid-19 (Field of
Covid-19 Treatment).
 
WHEREAS, the Parties are desirous of collaborating for the creation and
distribution of products designed in the Field of Covid-19 Treatment (Covid-19
Licensed Products)
 
WHEREAS, THI is desirous of exclusively licensing the Applications listed in
Appendix A;
 
WHEREAS, Premier is willing to assign its rights in the 2010 Agreement/2020
Agreement;
 
WHEREAS, Marv in this Agreement gives its written consent for Premier to assign
its rights in the 2010 Agreement/2020 Agreement to THI; 
 
            NOW, THEREFORE, for good and adequate consideration, the receipt of
which is hereby acknowledged, the Parties covenant, promise and agree as
follows:
 
 
1

 
 
AGREEMENT
 
1.         RECITALS. The Recitals are hereby incorporated herein by this
reference, as if fully restated herein.
 
2.      LICENSING. To the extent that terms in the 2010 Agreement/2020 Agreement
are not contradicted or revised here, the terms as stated in 2010 Agreement/2020
Agreement remain in full effect, are controlling, and apply to THI licensing of
the Applications in Appendix A and the Licensed Products derived therefrom.
 
(a) License - THI is granted the following rights to the Applications in
Appendix A and the Licensed Products derived therefrom:
 
Scope. The licenses granted herein are exclusive worldwide licenses to:
 
1.         make, have made, use, lease, sell and import Licensed Products for
the legal purposes of researching, developing, manufacturing, assembling,
distributing, and selling the Licensed Products;
 
2.         make, have made, use and import machines, tools, materials and other
instrumentalities, insofar as such machines, tools, materials and other
instrumentalities are involved in or incidental to the research, development,
manufacture, testing or repair of Licensed Products which are or have been made,
used, leased, owned, sold or imported by the Licensee; and
 
3.         convey to any customer of the Licensee, with respect to any Licensed
Product which is sold or leased to such customer, rights to use and resell such
Licensed Product as sold or leased by Licensee (whether or not as part of a
larger combination); provided, however, that no rights may be conveyed to
customers with respect to any Invention which is directed to (i) a combination
of such Licensed Product (as sold or leased) with any other product, (ii) a
method or process which is other than the inherent use of such Licensed Product
itself (as sold or leased), or (iii) a method or process involving the use of a
Licensed Product to manufacture (including associated testing) any other
product.
 
4.         Licenses granted herein are solely for products in the form sold by
the Licensee and are not to be construed either (i) as consent by the Marv to
any act which may be performed by the Licensee, except to the extent impacted by
a patent licensed herein to the Licensee, or (ii) to include licenses to
contributorily infringe or induce infringement under U.S. law or a foreign
equivalent thereof.
 
5. The grant of each license hereunder includes the right to grant sublicenses
to Related Companies for so long as it remains a Related Companies. Any such
sublicense may be made effective retroactively, but not prior to the effective
date hereof, nor prior to the sublicensee's becoming a Related Company.
 
           (b)      Reports and Payments – For the above exclusive licensing
rights, THI will pay for various costs associated with this Agreement. The costs
listed below are to be hereinafter referred to as the “License Fee”, to be paid
by and through THI. The use of the License Fee is further broken down below:
 
1. $20,000, payable to Marv Enterprises, LLC or as it directs, which has already
been paid into the account of Marv Enterprises, LLC at the Lynch Law Group
 
2. The total sum of non-paid invoices (estimated to be approximately $80,000)
payable to Marv Enterprises, LLC, previously owed by Premier to Marv up until
the effective date of this Agreement, payable in total by no later than July 20,
2020.
 
3. Reports.
      a . Within thirty (30) days after the end of each quarterly period ending
on March
                31st, June 30th, September 30th, or December 31st, commencing
with the one-year anniversary of the effective date of this Agreement, THI shall
furnish to Marv a statement certified by a responsible official of the Licensee
showing in a manner acceptable to Marv:
 
i. all Licensed Products which were sold, leased or put into use during such
quarterly period by THI or any of its Related Companies, the
gross sales received for the Licensed Products, and the Fair Market Values
of such Licensed Products;
 
ii. all services performed by THI or any of its Related Companies that
directly or indirectly used Licensed Product, the gross sales received by
the services, and the Fair Market Value of such services;
 
 
2

 
 
iii. the amount of royalty payable thereon, and
 
iv. if no Licensed Product has been so sold, leased or put into use or if no
services have been performed, the statement shall show that fact.
 
 b. Within such thirty (30) days, THI shall pay in United States dollars to Marv
at PO Box 1332, Hermitage, PA 16148, or other address provided by Marv, the
royalties payable in accordance with such statement. Any conversion to United
States dollars shall be at the prevailing rate for bank cable transfers as
quoted for the last day of such quarterly period by leading United States banks
in New York City dealing in the foreign exchange market.
 
c. Overdue payments hereunder shall be subject to a late payment charge
calculated at an annual rate of three percent (3%) over the prime rate or
successive prime rates (as posted in New York City) during delinquency. If the
amount of such charge exceeds the maximum permitted by law, such charge shall be
reduced to such maximum.
 
(c) THI further agrees to pay Intellectual Property Prosecution and Costs
Applications in Appendix A directly to Marv.
 
1. Costs. THI shall reimburse Marv for all IP Costs incurred on behalf of THI,
as well as pre-paid IP Costs incurred prior to the Effective Date of this
Agreement, including the costs of provisional and non-provisional applications
that are filed to preserve Intellectual Property. Reimbursement for pre-paid IP
Costs shall be in accordance with 2 (b) 2 above. 
 
2. Extension of Application. By written notice to Marv and at least ninety (90)
days before the non-extendable due date for the filing of a national phase
application of an Application, THI shall elect those countries or authorities in
which it desires to file a patent application based on the Application.
Intellectual Property rights in an unelected country shall revert to Marv.
 
3. Notice to Licensee. Before payment of any IP Cost, Marv shall notify THI for
a time period being the lesser of (i) at least sixty (60) days before the IP
Cost is due or (ii) as soon as is practicable after receiving knowledge of the
IP Cost. The notice will identify (i) the Application or Patent, (ii) the
country, (iii) the reason for the IP Cost, and (iv) the Due Date for payment.
THI shall then affirm or deny payment. Affirmation of payment must be received
by Marv within fourteen (14) days of the mailing date of the notice or the THI
shall be deemed to have denied payment.
 
a. If THI affirms a payment, THI shall reimburse Marv for all IP Costs arising
from the payment and shall then retain its license for the Application or Patent
in that country.
 
b. If THI denies payment, THI shall have no obligation to pay IP Costs
associated with the Application or Patent in that country, but the license and
all associated rights for that Application or Patent shall revert to Marv.
 
4. Reimbursement by Licensee. THI shall prepay Marv for any affirmed IP Cost
before payment is to be made by Marv. Marv shall have no duty to pay an IP Cost,
whether affirmed or not affirmed, for which Marv does not receive prepayment. If
THI does not pay Marv by the Due Date, the Application or Patent shall revert to
Marv as if THI had denied payment under section 2(c)3.
 
 
5. Reversion of License. If a reversion occurs under this Article, the license
in that country in which reversion has occurred will be terminated, and THI
shall have no further right in the Application or Patent for that country. The
right shall revert to Marv who will then have the right to pursue protection for
the reverted Application or Patent. Marv has no further duty to THI for a
reverted Application or Patent.
 
6. Applications. Defines as all applications of the United States and foreign
countries, including Patent Cooperation Treaty applications that claim priority
to the Applications listed in Appendix A, including any non-provisional
applications, continuations, continuations-in-part, divisions, reissues,
re-examinations or extensions thereof; and all applications including those
applications filed in the United States or applications filed under the Patent
Cooperation Treaty on subject matter directly related to the Applications in
Appendix A whether or not priority to said applications was claimed.
  
(d)  Royalty Payments.
 
1. Royalty payments are payable from THI to Marv Enterprises, LLC and will be in
the amount of 5% of the Fair Market Value of:
 
a. Licensed Product that is sold, leased or put into use by the THI or any
Related Companies in the preceding calendar quarter; and
 
b. any service performed by THI or any Related Companies that directly or
indirectly uses Licensed Product.
 
 
3

 
 
2. This License does not include a minimum annual royalty payable by THI to
Marv.
 
3. Fair Market Value” means, with respect to any Licensed Product sold, leased
or put into use, the Selling Price actually obtained in an arm’s length
transaction for a product comprising a Licensed Product in the form in which the
product is sold, whether or not assembled and without excluding any components
or subassemblies thereof which are included in such Selling Price.
 
“Selling price” shall exclude: usual trade discounts actually allowed to
unaffiliated persons or entities such as packing costs, costs of transportation
and transportation insurance, and import, export, excise, sales and value added
taxes, and custom duties.
 
4. In addition to the 5% amount calculated pursuant to the preceding paragraph,
there shall be an identical 5% amount to be paid from THI, per Premier’s
consideration, to certain shareholders of Premier, as identified by Premier, as
of a record date to be determined in the future, on an annual basis, commencing
on the one-year anniversary of this Agreement until a total amount of
$40,000,000 has been paid to Premier. This royalty is separate and distinct from
the royalty obligation to Marv as stated in 2(d)1.
 
         (e)     If THI does not make the obligatory payments as stated in 2(b)
by the dates stated, the Exclusive License will revert back to Premier.
 
3.       JOINT VENTURE
 
(a)   Premier and THI will jointly cooperate in developing Covid-19 Licensed
Products, to be memorialized by them in a Technology Acquisition and Financing
Agreement. For the joint venture the following payments will be made by and
through THI:
 
1. $750,000, payable to THI  in total by no later than June 20 , 2020. The
payment will be for developing fluorescently-conjugated antibodies in the Field
of Covid-19 Treatments.
 
2.    $1,150,000, payable to THI  in total by no later than July 30,
2020.     The payment will be for development of laser technology in the Field
of Covid-19 Treatments.
 
3. $500,000 payable to a subsidiary of THI to be formed in the United Kingdom,
for research and development to be performed in the United Kingdom, by and at
the direction of Mohammed Zulfiquar and/or Datatechnics Inc. as invoiced by
Mohammed Zulfiquar and/or Datatechnics Inc., for expenses and at an hourly rate
to Mohammed Zulfiquar and his designees.
 
(b).     Premier may partner with other organizations as needed to effectuate
the development of technology in the Field of Covid-19 Treatments.
 
(c) Marv will have no direct role in the development of technology in the Field
of Covid-19 Treatment or in the Joint Venture. Marv, through its sole member Dr.
Mitchell Felder, may from time to time be consulted regarding the development of
technology in the Field of Covid-19 Treatment. This consultation will be done
solely at Marv’s discretion.
 
(d)   Premier and THI may execute separate agreements further outlining the
conditions of the Joint Venture to effectuate the development of technology in
the Field of Covid-19 Treatment.
 
(e)     If THI does not make the obligatory payments as stated in 3(a) by the
dates stated, the Exclusive License will revert back to Premier, provided,
however, that in such event, THI would still be entitled to a proportionate
interest in any Covid-19 Licensed Products, such portion being equal to a
fraction, the numerator of which shall be the actual amount paid and the
denominator of which shall be $2,000,000.
 
4.        NO BROKERAGE FEE. Each Party hereby represents and warrants that there
has been no agreement which might cause any other person to become entitled to a
finder’s fee, a broker’s fee or a commission as a result of the transactions
contemplated hereunder.
 
5.  REQUIREMENT. The Parties agree that Marv and/or Mitchell S. Felder shall
have no obligation and/or involvement in any capital raising activities for THI
or Premier at any time and for any reason. Further, the 150,000,000 (one hundred
and fifty million) stock warrants previously ceded to Mitchell S. Felder by
Halberd/THI shall not be eliminated, cancelled, or altered in any way, and for
any reason, unless specifically directed at the request of Mitchell S. Felder.
 
6.      NONEXCLUSIVE ENGAGEMENT; EXTENT OF SERVICES. The Parties agree that the
relationship contemplated by this Agreement is a nonexclusive engagement/venture
and that each Party now renders and may continue to render consulting services
and/or sell or provide products to other companies that may or may not conduct
activities similar to those of each other Party.
 
 
4

 
 

7.        CONFIDENTIALITY.
 
Each Party agrees to hold in confidence confidential information acquired in the
course of this relationship with the other Parties and their associates. Each
Party agrees to refrain from, either during period of this Agreement or at any
other time thereafter, disclosing, using or disseminating such confidential
information, for its or another’s benefit, in any way acquired in the course of
any association arising out of this Agreement. For purposes of this Agreement,
confidential information shall include contacts and introductions to third
parties and information relating thereto. Confidential information, knowledge or
data of a Party and/or its affiliates shall not include any information which is
or becomes generally available to the public other than as a result of a
disclosure by such Party or its representatives.
 
Confidential information should further include:
 
all information (in whatever form and whether or not marked or otherwise
identified as confidential), including financial statements, business plans or
records, concepts, marketing studies, projections, sales or pricing information,
customer or supplier information, agreements with third parties, Intellectual
Property (as defined below) or other data provided by or on behalf of the
Disclosing Party to the Recipient and (ii) all notes, analyses, compilations,
studies, interpretations or other material prepared by the Recipient or its
Representatives which contain or reflect or are based upon, in whole or in part,
information furnished by the Disclosing Party pursuant to this Agreement.
“Confidential Information” does not include information which (a) is obtained by
the Recipient from a third party who is not known to Recipient to be prohibited
from transmitting such information to the Recipient, or (b) was already in the
Recipient’s possession prior to its entry into this Agreement and which is not
subject to any restrictions which would prohibit its disclosure to the Recipient
in connection with the parties’ evaluation of the Transaction or (c) is or
becomes generally available to the public other than as a result of a breach of
any confidentiality restrictions to the Recipient.
 
“Intellectual Property” shall mean any Confidential Information proprietary to
the Disclosing Party and any trademark, service mark, trade name, invention,
improvement, discovery, patent, patent application, trade secret, copyright,
copyrightable work, trade dress, mask work, computer program or any other type
of proprietary intellectual property to which the Disclosing party claims any
rights, including any registrations or applications for registration or renewals
of any of the foregoing, and all copies and tangible embodiments of the
foregoing in whatever form or medium. Confidential information shall also mean
any information not generally made available or known to the public and shall
include, without limitation, all ideas, inventions, software, documentation,
flowcharts, diagrams, improvements, discoveries, research and development, know
how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, plans, specifications, and all
other information or material within the definition of a “trade secret” as set
forth in the Uniform Trade Secret Act, or which either party otherwise
reasonably considers proprietary.
 
Copies; Return of Confidential Information. The parties may copy or otherwise
reproduce any written Confidential Information; provided, however, that all such
Confidential Information and copies thereof shall be promptly returned to the
Disclosing Party or, at the option of the Disclosing Party, destroyed, upon the
Disclosing Party’s request, such destruction to be certified in writing.
 
8.           VENUE. This Agreement and the rights of the Parties hereunder shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws.
Venue for any action brought under this Agreement shall be in the appropriate
court in Mercer County, Pennsylvania.
 
 
9.       MATERIALITY. The Parties agree and stipulate that each and every term
and condition contained in this Agreement is material, and that each and every
term and condition may be reasonably accomplished within the time limitations,
and in the manner set forth in this Agreement. The Parties agree and stipulate
that time is of the essence with respect to compliance with each and every item
set forth in this Agreement.
 
10.        AMENDMENTS/BINDING. This Agreement may not be amended or modified
except by written agreement subscribed by all of the Parties to be charged with
such modification. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective partners, employees, agents,
servants, heirs, administrators, executors, successors, representatives and
assigns.
 
11.     ENTIRE AGREEMENT. This Agreement, along with the exhibits hereto, sets
forth the entire agreement and understanding of the Parties hereto and
supersedes any and all prior arrangements and understandings related to the
subject matter hereof except for as specifically stated in this  Agreement with
regards to the 2010 Agreement and the 2020 Agreement and  licensing rights. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant or condition, written or oral, express or implied, whether by
statute or otherwise, has been made by any Party hereto which is not embodied in
this Agreement or the written statements, certificates, or other documents
delivered pursuant hereto or in connection with the transactions contemplated
hereby, and no Party hereto shall be bound by or liable for any alleged
understanding, promise, inducement, statement, representation, warranty,
covenant or condition not so set forth.
 
12.       COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which when executed and delivered shall be an original,
and all of which when executed shall constitute one and the same instrument.
 
13.     EXPENSES ASSOCIATED WITH THIS AGREEMENT. Marv shall be reimbursed in
full for the cost(s) of all legal expenses associated with this agreement by
THI. 
 
[remainder of page intentionally left blank; signature page to follow]
 


5

 
 
            IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby,
execute this Agreement upon the date first set forth above.
 
 
Premier Biomedical, Inc.:
 
 
/s/ William Hartman                                Date__________
By: William Hartman, CEO
 
 
 
Technology Health, Inc.:
 
 
/s/ James Christopher LeDoux               Date___________
By: CEO
 
 

Marv Enterprises, LLC:
 
 
/s/ Mitchell Felder                                  Date__________
By:  Mitchell Felder
 


6
